Exhibit 10.4

MARKET STOCK UNIT AWARD AGREEMENT (“Agreement”)

This Market Stock Unit Award (“Award”) is awarded on                      (“Date
of Grant”), by Motorola Solutions, Inc. (the “Company” or “Motorola Solutions”)
to Gregory Q. Brown (the “Grantee”).

WHEREAS, Grantee is receiving the Award (as a type of Restricted Stock Units)
under Section 8 of the Motorola Solutions Omnibus Incentive Plan of 2006, as
amended (the “Omnibus Plan”);

WHEREAS, Grantee and Motorola, Inc. entered into an employment agreement (the
“Employment Agreement”), dated as of the 27th day of August 2008 as amended from
time to time;

WHEREAS, the Award is a grant of Motorola Solutions market stock units
authorized by the Board of Directors and the Board’s Compensation and Leadership
Committee (the “Compensation Committee”); and

WHEREAS, it is a condition to Grantee receiving the Award that Grantee accept
the terms, conditions and Restrictions applicable to the market stock units as
set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards market
stock units to Grantee on the following terms and conditions:

 

1. Award of Market Stock Units. The Company hereby grants to Grantee a target
number of                      Motorola Solutions market stock units (the
“MSUs”) subject to the terms and conditions set forth below and subject to the
terms of the Omnibus Plan and the applicable terms of the Employment Agreement.
No MSU shall be paid unless earned and vested in accordance with this Agreement.
All Awards shall be paid in whole shares of Motorola Solutions Common Stock
(“Common Stock”); no fractional shares shall be credited or delivered to
Grantee.

 

2. Restrictions. The MSUs are being awarded to Grantee subject to the transfer
and forfeiture conditions set forth below (the “Restrictions”) which shall
lapse, if at all, as described in Section 3 below.

 

  a. Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the MSUs still subject to Restrictions. The MSUs shall
be forfeited if Grantee violates or attempts to violate these transfer
Restrictions. Motorola Solutions shall have the right to assign this Agreement,
which shall not affect the validity or enforceability of this Agreement, subject
to the limitations on assignment contained in the Employment Agreement. This
Agreement shall inure to the benefit of assigns and successors of Motorola
Solutions and that references to Motorola Solutions or the Company shall include
any such assigns and successors.

 

  b. Any MSUs still subject to the Restrictions shall be automatically forfeited
upon Grantee’s termination of employment pursuant to Section 5(c) of the
Employment Agreement.

 

  c.

Sections 7(a), (b) and (c) (together, the “Restrictive Covenants”) of the
Employment Agreement are hereby incorporated by reference into this Award and
shall apply as if fully set forth herein mutatis mutandis and any capitalized
terms used in such Sections 7(a), (b) and (c) shall have the meanings ascribed
to such terms in the Employment Agreement. If Grantee breaches the Restrictive
Covenants, in addition to



--------------------------------------------------------------------------------

  all remedies in law and/or equity available to the Company or any Subsidiary,
Grantee shall forfeit all MSUs under the Award whose Restrictions have not
lapsed, and, for all MSUs under the Award whose Restrictions have lapsed,
Grantee shall immediately pay to the Company the Fair Market Value (as defined
in paragraph 7 below) of Motorola Solutions Common Stock (“Common Stock”) on the
date(s) such Restrictions lapsed, without regard to any taxes that may have been
deducted from such amount.

 

  d. The MSUs are subject to the terms and conditions of the Company’s Policy
Regarding Recoupment of Incentive Payments upon Financial Restatement, as such
policy is in effect on the Date of Grant (such policy, being the “Recoupment
Policy”). The Recoupment Policy provides that, in the event of certain
accounting restatements (a “Policy Restatement”) the Company’s independent
directors may require, among other things (i) cancellation of any of the MSUs
that remain outstanding; and/or (ii) reimbursement of any gains in respect of
the MSUs, if and to the extent the conditions set forth in the Recoupment Policy
apply. Any determinations made by the independent directors in accordance with
the Recoupment Policy shall be binding upon Grantee. The Recoupment Policy is in
addition to any other remedies which may be otherwise available to the Company
at law, in equity or under contract, or otherwise required by law, including
under Section 10D of the Exchange Act.

The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited MSUs.



--------------------------------------------------------------------------------

3. Vesting. Subject to the remaining terms and conditions of this Award, and
provided the MSUs have not been forfeited as described in Section 2 above, the
MSUs will be earned and vest as follows:

 

  a. The MSUs will be earned and vest in accordance with the following schedule
(the applicable date, the “MSU Vesting Date”):

 

  (i) For purposes of vesting, the MSU grant shall be divided into three equal
Tranches, each of which shall include one-third of the number of MSUs specified
in Section 1 above. The MSUs shall vest only if the Share Price (as defined
below) on the applicable MSU Vesting Date equals at least 60% of the Share Price
on the Date of Grant. If this threshold condition is satisfied, MSUs shall vest
to the extent provided in the following schedule:

 

(A)

Tranche

  

(B)

Target MSUs in

Tranche

  

(C)

MSU Vesting

Date

  

(D)

Payout Factor

  

(E)

Number of MSUs

Earned

  

(F)

Performance
Period

1    1/3 of Target Total MSUs    1st Anniversary of Date of Grant    Share Price
on MSU Vesting Date divided by Share Price on Date of Grant    MSUs in Tranche
(Column B) times Payout Factor (Column D)    12 months 2    1/3 of Target Total
MSUs    2nd Anniversary of Date of Grant    Share Price on MSU Vesting Date
divided by Share Price on Date of Grant    MSUs in Tranche (Column
B) times Payout Factor (Column D)    24 months 3    1/3 of Target Total MSUs   
3rd Anniversary of Date of Grant    Share Price on MSU Vesting Date divided by
Share Price on Date of Grant    MSUs in Tranche (Column B) times Payout Factor
(Column D)    36 months

For purposes of the table set forth above—

 

(A) “Share Price” shall equal the average of the closing share price of the
Company’s Common Stock on the MSU Vesting Date or Date of Grant, as applicable,
and the thirty calendar days immediately preceding the MSU Vesting Date or Date
of Grant. If there were no trades on the MSU Vesting Date or Date of Grant, the
closing price on the most recent date on which there were trades and the thirty
calendar days immediately preceding that date shall be used.

 

(B) “Payout Factor” shall be rounded to the nearest hundredth (two places after
the decimal), except that if the “Payout Factor” equals more than 2.00, the
Payout Factor used in Column E shall be 2.00.

Any MSUs that fail to be earned pursuant to Section 3(a)(i) shall be forfeited,
subject to the special provisions set forth in Sections 3(a)(ii), (b) and (c).

For purposes of this Agreement, the “Restriction Period” applicable to an MSU
shall refer to the period of time beginning on the Date of Grant and ending on
the applicable MSU Vesting Date. Any unvested MSUs shall be automatically
forfeited upon the Grantee’s termination of employment with Motorola Solutions
prior to the applicable MSU Vesting Date for any reason other than those set
forth in Sections 3(a)(ii), (b) and (c) below. The Company will not be obligated
to pay Grantee any consideration whatsoever for forfeited MSUs.

 

  (ii) In addition, the Restrictions applicable to the MSUs shall lapse in
accordance with the terms of Section 5 of the Employment Agreement if and to the
extent applicable provisions under Section 5 of the Employment Agreement are
triggered.



--------------------------------------------------------------------------------

  b. If, during the Restriction Period, the Grantee takes a Leave of Absence
from Motorola Solutions or a Subsidiary, the MSUs will continue to be subject to
this Agreement. If the Restriction Period expires while the Grantee is on a
Leave of Absence the Grantee will be entitled to the MSUs even if the Grantee
has not returned to active employment. “Leave of Absence” means an approved
leave of absence from Motorola Solutions or a Subsidiary that is not a
termination of employment, as determined by Motorola Solutions.

 

  c. In the case of Termination due to (i) a Divestiture (which shall mean if
Grantee accepts employment with another company in direct connection with the
sale, lease, outsourcing arrangement or any other type of asset transfer or
transfer of any portion of a facility or any portion of a discrete
organizational unit of Motorola Solutions or a Subsidiary, or if Grantee remains
employed by a Subsidiary that is sold), or (ii) Retirement (which shall mean the
Grantee’s voluntary termination of employment prior to the end of the
Restriction Period (A) at or after age 55 with at least 10 years of service,
(B) at or after age 60 with at least 5 years of service, or (C) at or after age
65), in each case, before the expiration of the Restriction Period, and if the
MSUs have not been forfeited as described in Section 2 above, then the MSUs
shall vest and be paid (subject to performance through each of the applicable
MSU Vesting Dates) on a pro rata basis with respect to each unexpired Tranche
for each of the Performance Periods in an amount equal to (a) the target number
of MSUs subject to this Award in each unexpired Tranche, multiplied by (b) a
fraction, the numerator of which is the number of completed full months of
service by the Grantee from the Date of Grant to the employee’s date of
termination and the denominator of which is the number of months in the
Performance Period for the applicable unexpired Tranche. Notwithstanding the
formula in the table in Section 3(a)(i), the Payout Factor for a payment
pursuant to this Section 3(c) shall be equal to the Share Price on the MSU
Vesting Date for the applicable unexpired Tranche(s) divided by the Share Price
on the Date of Grant.

 

4. Adjustments. If the number of outstanding shares of Common Stock is changed
as a result of a stock split or the like without additional consideration to the
Company, the number of MSUs subject to this Award shall be adjusted to
correspond to the change in the outstanding shares of Common Stock.

 

5. Dividends. No dividends (or dividend equivalents) shall be paid with respect
to MSUs credited to the Grantee’s account.

 

6. Delivery of Certificates or Equivalent.

 

  a. Upon the vesting of the applicable MSUs, the Company shall at its election,
either (i) deliver to the Grantee a certificate representing a number of shares
of Common Stock equal to the number of MSUs upon which such Restrictions have
lapsed, or (ii) establish a brokerage account for the Grantee and credit to that
account the number of shares of Common Stock of the Company equal to the number
of MSUs upon which such Restrictions have lapsed.

 

  b. Subject to Sections 6(c) and 17, the actions contemplated by clauses
(i) and (ii) above shall occur within 60 days following the date that the
applicable MSUs vested.

 

  c.

The performance goals contained in Section 3 hereof are meant to constitute
Performance Criteria as defined in the Omnibus Plan and are subject to the
provisions of the Omnibus Plan applicable to Performance Criteria. Except for
amounts payable pursuant to



--------------------------------------------------------------------------------

  Sections 3(a)(ii), no amounts will be paid for a Tranche under this Award
prior to the and Compensation Committee certifying achievement of the relevant
Performance Criteria contained herein applicable to such Tranche.

 

7. Withholding Taxes. The Company is entitled to withhold applicable taxes for
the respective tax jurisdiction attributable to this Award or any payment made
in connection with the MSUs. Grantee may satisfy any minimum withholding
obligation in whole or in part by electing to have the plan administrator retain
shares of Common Stock deliverable in connection with the MSUs having a Fair
Market Value on the applicable MSU Vesting Date. “Fair Market Value” for this
purpose shall be the closing price for a share of Common Stock on the applicable
MSU Vesting Date as reported for the New York Stock Exchange- Composite
Transactions in the Wall Street Journal at www.online.wsj.com or, for purposes
of imposing sanctions under paragraph 2(d), on any date specified therein. In
the event the New York Stock Exchange is not open for trading on the applicable
MSU Vesting Date, or if the Common Stock does not trade on such day, Fair Market
Value for this purpose shall be the closing price of the Common Stock on the
last trading day prior to the applicable MSU Vesting Date.

 

8. Voting and Other Rights.

 

  a. Grantee shall have no rights as a stockholder of the Company in respect of
the MSUs, including the right to vote and to receive cash dividends and other
distributions until delivery of Common Stock in satisfaction of the MSUs.

 

  b. The grant of MSUs does not confer upon Grantee any right to continue in the
employ of the Company or a Subsidiary or to interfere with the right of the
Company or a Subsidiary, to terminate Grantee’s employment at any time.

 

9. Consent to Transfer Personal Data. By accepting this award, Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. Grantee is not obliged
to consent to such collection, use, processing and transfer of personal data.
However, failure to provide the consent may affect Grantee’s ability to
participate in the Omnibus Plan. Motorola Solutions, its Subsidiaries and
Grantee’s employer hold certain personal information about Grantee, that may
include his/her name, home address and telephone number, date of birth, social
security number or other employee identification number, salary grade, hire
date, salary, nationality, job title, any shares of stock held in Motorola
Solutions, or details of all MSUs or any other entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of managing
and administering the Omnibus Plan (“Data”). Motorola Solutions and/or its
Subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of Grantee’s participation in
the Omnibus Plan, and Motorola Solutions and/or any of its Subsidiaries may each
further transfer Data to any third parties assisting Motorola Solutions in the
implementation, administration and management of the Omnibus Plan. These
recipients may be located throughout the world, including the United States.
Grantee authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing Grantee’s participation in the Omnibus Plan, including any requisite
transfer of such Data as may be required for the administration of the Omnibus
Plan and/or the subsequent holding of shares of stock on Grantee’s behalf to a
broker or other third party with whom Grantee may elect to deposit any shares of
stock acquired pursuant to the Omnibus Plan. Grantee may, at any time, review
Data, require any necessary amendments to it or withdraw the consents herein in
writing by contacting Motorola; however, withdrawing consent may affect
Grantee’s ability to participate in the Omnibus Plan.



--------------------------------------------------------------------------------

10. Nature of Award. By accepting this Agreement, the Grantee acknowledges his
or her understanding that the grant of MSUs under this Agreement is completely
at the discretion of Motorola Solutions, and that Motorola Solutions’ decision
to make this Award in no way implies that similar awards may be granted in the
future or that Grantee has any guarantee of future employment. Nor shall this or
any such grant interfere with Grantee’s right or the Company’s right to
terminate such employment relationship at any time, with or without cause, to
the extent permitted by applicable laws and any enforceable agreement between
Grantee and the Company. Grantee’s acceptance of this Award is voluntary. The
Award is not part of normal or expected compensation for purposes of calculating
any severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments,
notwithstanding any provision of any compensation, insurance agreement or
benefit plan to the contrary.

 

11. Remedies for Breach. Grantee hereby acknowledges that the harm caused to the
Company by the breach or anticipated breach of the Restrictive Covenants will be
irreparable and further agrees the Company may obtain injunctive relief against
the Grantee in addition to and cumulative with any other legal or equitable
rights and remedies the Company may have pursuant to this Agreement, any other
agreements between the Grantee and the Company for the protection of the
Company’s Confidential Information (as defined in the Employment Agreement), or
law, including the recovery of liquidated damages. Grantee agrees that any
interim or final equitable relief entered by a court of competent jurisdiction,
as specified in paragraph 14 below, will, at the request of the Company, be
entered on consent and enforced by any such court having jurisdiction over the
Grantee. This relief would occur without prejudice to any rights either party
may have to appeal from the proceedings that resulted in any grant of such
relief.

 

12. Acknowledgements. With respect to the MSUs, this Agreement (and any
provisions of the Employment Agreement incorporated into this Agreement) is the
entire agreement with the Company. No waiver of any breach of any provision of
this Agreement by the Company shall be construed to be a waiver of any
succeeding breach or as a modification of such provision. The provisions of this
Agreement shall be severable and in the event that any provision of this
Agreement shall be found by any court as specified in paragraph 14 below to be
unenforceable, in whole or in part, the remainder of this Agreement shall
nevertheless be enforceable and binding on the parties. Grantee hereby agrees
that the court may modify any invalid, overbroad or unenforceable term of this
Agreement so that such term, as modified, is valid and enforceable under
applicable law. Further, by accepting any Award under this Agreement, Grantee
affirmatively states that he has not, will not and cannot rely on any
representations not expressly made herein.

 

13. Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any MSUs awarded hereunder. The grant of
MSUs hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.

 

14. Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
law of the State of Illinois without regard to any state’s conflicts of law
principles. Any disputes regarding this Award or Agreement shall be brought only
in the state or federal courts of Illinois.

 

15. Waiver. The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or any
other provision hereof.



--------------------------------------------------------------------------------

16. Actions by the Compensation Committee. The Committee may delegate its
authority to administer this Agreement. The actions and determinations of the
Compensation Committee or delegate shall be binding upon the parties.

 

17. 409A Compliance. Notwithstanding any provision in this Award to the
contrary, if the Grantee is a “specified employee” (certain officers of Motorola
Solutions within the meaning of Treasury Regulation Section 1.409A-1(i) and
using the identification methodology selected by Motorola Solutions from time to
time) on the date of the Grantee’s termination of employment, any payment which
would be considered “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), that
the Grantee is entitled to receive upon termination of employment and which
otherwise would be paid or delivered during the six month period immediately
following the date of the Grantee’s termination of employment will instead be
paid or delivered on the earlier of (i) the first day of the seventh month
following the date of the Grantee’s termination of employment and (ii) death.
Notwithstanding any provision in this Award that requires the Company to pay or
deliver payments with respect to MSUs upon vesting (or within 60 days following
the date that the applicable MSUs vest) if the event that causes the applicable
MSUs to vest is not a permissible payment event as defined in Section 409A(a)(2)
of the Code, then the payment with respect to such MSUs will instead be paid or
delivered on the earlier of (i) the specified date of payment or delivery
originally provided for such MSUs and (ii) the date of the Grantee’s termination
of employment (subject to any delay required by the first sentence of this
paragraph). Payment shall be made within 60 days following the applicable
payment date. For purposes of determining the time of payment or delivery of any
payment the Grantee is entitled to receive upon termination of employment, the
determination of whether the Grantee has experienced a termination of employment
will be determined by Motorola Solutions in a manner consistent with the
definition of “separation from service” under the default rules of Section 409A
of the Code.

 

18. Omnibus Plan Documents. The Omnibus Plan and the Prospectus for the Omnibus
Plan are available at http://                                         or from
Global Rewards, 1303 East Algonquin Road, Schaumburg, IL 60196, (847) 576-7885.

 

19. Subsidiary Definition. For purposes of this Agreement, a “Subsidiary” is any
corporation or other entity in which a 50 percent or greater interest is held
directly or indirectly by Motorola Solutions and which is consolidated for
financial reporting purposes.

 

20. Miscellaneous. The MSUs shall be subject to Section 5 of the Employment
Agreement.

 

 

 

Date Signature

 

Gregory Q. Brown

Commerce ID Printed Name

IN ORDER FOR THE ABOVE-REFERENCED UNITS TO BE AWARDED, THIS AGREEMENT, SIGNED
AND DATED, MUST BE RETURNED TO MOTOROLA SOLUTIONS c/o EXECUTIVE REWARDS NO LATER
THAN             .